Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2, CONSENT, WAIVER AND AGREEMENT dated as of March 7, 2007 (this
“Amendment”), to the Credit Agreement dated as of April 1, 2005, as amended by
Amendment No. 1, Consent, Waiver and Agreement dated as of August 19, 2005 (as
so amended, the “Credit Agreement”), among AMI SEMICONDUCTOR, INC., a Delaware
corporation (the “Borrower”), AMIS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the Lenders (as defined in Article I of the Credit Agreement) and
CREDIT SUISSE (formerly known as Credit Suisse First Boston), as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent” ) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. The Borrower has requested that the Credit Agreement be amended to provide
for an uncommitted incremental term loan facility pursuant to which the Borrower
will be entitled to incur additional term loans under the Credit Agreement in an
aggregate principal amount of up to $150,000,000, subject to the terms and
conditions set forth in the Credit Agreement.

C. The Borrower has further requested that the Lenders agree to amend certain
other provisions of the Credit Agreement as set forth herein.

D. Holdings and the Borrower have informed the Administrative Agent that
Holdings, the Borrower and certain Subsidiary Guarantors intend to transfer or
license certain intellectual property to one or more Subsidiaries incorporated
under the laws of Belgium (each such transfer or license, a “Designated
Intellectual Property Transfer”). The consideration received in respect of all
such Designated Intellectual Property Transfers shall be reasonably adequate.
Holdings and the Borrower have requested that the Lenders consent to the
Designated Intellectual Property Transfers and waive compliance by Holdings and
the Borrower with certain provisions of the Credit Agreement in connection
therewith.

E. The Required Lenders are willing to grant such consent and waiver and to
agree to such amendments, in each case on the terms and subject to the
conditions set forth herein.

F. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Consent and Waiver. (a) The Required Lenders hereby consent to the
Designated Intellectual Property Transfers, and hereby waive compliance by
Holdings and the Borrower with the provisions of Sections 6.05 and 6.07 of the
Credit Agreement to the extent (but only to the extent) necessary to sell,
license, sublicense or otherwise transfer the assets in respect of the
Designated Intellectual Property Transfers.



--------------------------------------------------------------------------------

(b) The Required Lenders and the Requisite Term Lenders (as defined below)
hereby waive compliance by the Borrower with the provisions of Section 2.13(b)
of the Credit Agreement to the extent (but only to the extent) that such Section
would otherwise require the Borrower to prepay Term Loans with the Net Cash
Proceeds of the Designated Intellectual Property Transfers. For purposes of this
Amendment, “Requisite Term Lenders” shall mean Term Lenders under the Credit
Agreement holding a majority of the aggregate principal amount of outstanding
Term Loans.

SECTION 2. Amendments. (a) Amendments to Article I: Definitions.

(i) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $150,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.25.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01A. Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.25
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

2



--------------------------------------------------------------------------------

(ii) The definition of “Borrower’s Portion of Excess Cash Flow” set forth in
Section 1.01 of the Credit Agreement is hereby amended by (1) deleting the word
“or” appearing in the eighth line of such definition and replacing such word
with a comma and (2) inserting the words “or (iii) to pay Dividends pursuant to
Section 6.06(g)” at the end of such definition.

(iii) The definition of “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (1) inserting the words “, Other Term Loans”
immediately following the words “Term Loans” appearing in the second line of
such definition and (2) inserting the words “, an Incremental Term Loan
Commitment” immediately following the words “a Term Loan Commitment” in the
fourth line of such definition.

(iv) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “, Incremental Term Loan
Commitment” immediately following the words “Term Loan Commitment” in the second
line of such definition.

(v) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “, each Incremental Term Loan
Assumption Agreement” immediately following the words “the Security Documents”
in the second and third lines of such definition.

(vi) The definition of “Term Loan Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the sentence “Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments.” at the end of such definition.

(vii) The definition of “Term Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the sentence “Unless the context shall
otherwise require, the term “Term Loans” shall include any Incremental Term
Loans.” at the end of such definition.

(b) Amendments to Article II: The Credits.

(i) Article II of the Credit Agreement is hereby amended by inserting a new
Section 2.01A that reads in its entirety as follows:

“SECTION 2.01A. Incremental Term Loan Commitment. Each Lender having an
Incremental Term Loan Commitment, severally and not jointly, hereby agrees,
subject to the terms and conditions and relying upon the representations and
warranties set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, to make Incremental Term Loans to the Borrower, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment.
Amounts paid or prepaid in respect of Incremental Term Loans may not be
reborrowed.”

(ii) Section 2.02(a) of the Credit Agreement is hereby amended by inserting the
words “(except, with respect to any Incremental Term Borrowing, to the extent
otherwise provided in the related Incremental Term Loan Assumption Agreement)”
immediately following the words “and not less than $3,000,000” appearing in the
ninth line thereof.

 

3



--------------------------------------------------------------------------------

(iii) Section 2.03 of the Credit Agreement is hereby amended by inserting the
words “, an Incremental Term Borrowing” immediately following the words “Term
Borrowing” appearing in the thirteenth line thereof.

(iv) Section 2.09(a) of the Credit Agreement is hereby amended by inserting the
words “(other than any Incremental Term Loan Commitments, which shall terminate
as provided in the related Incremental Term Loan Assumption Agreement)”
immediately following the words “The Term Loan Commitments” appearing in the
first and second lines thereof.

(v) Clause(c)(vii) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date, or Incremental Term Loan
Repayment Date, as applicable, occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of Term Loans
or Other Term Loans, as applicable, with Interest Periods ending on or prior to
such Term Loan Repayment Date, or Incremental Term Loan Repayment Date, as
applicable, and (B) the ABR Term Borrowings comprised of Term Loans or Other
Term Loans, as applicable, would not be at least equal to the principal amount
of Term Borrowings to be paid on such Term Loan Repayment Date, or Incremental
Term Loan Repayment Date, as applicable; and”

(vi) Section 2.11(a) of the Credit Agreement is hereby amended by (1) inserting
“(i)” immediately following “(a)” in the first line thereof, (2) inserting the
words “other than Other Term Loans” immediately following the words “the Term
Loans” on the fourth line thereof and (3) replacing in its entirety the
parenthetical in the fourth and fifth lines thereof with the parenthetical “(as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(g) and
2.25(d))”.

(vii) Section 2.11(a) of the Credit Agreement is hereby further amended by
inserting a new clause (ii) into Section 2.11(a) that reads in its entirety as
follows:

“(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(g)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.”

(viii) Section 2.11(c) of the Credit Agreement is hereby amended by
(1) inserting the words “and Other Term Loans” immediately following the

 

4



--------------------------------------------------------------------------------

words “all Term Loans” in the first line thereof, (2) deleting the comma that
follows “Term Loan Maturity Date” appearing in the second line thereof and
replacing such comma with the words “and the Incremental Term Loan Maturity
Date, respectively,”.

(ix) Section 2.13(g) of the Credit Agreement is hereby amended by (1) inserting
the words “allocated pro rata between the Term Loans and the Other Term Loans
and” immediately following the words “under this Agreement shall be” in the
first and second lines thereof, (2) inserting the words “and the Other Term
Loans” immediately following the words “in respect of the Term Loans” appearing
in the second and third lines thereof and (3) replacing the words
“Section 2.11(a)” with the words “Sections 2.11(a)(i) and (ii), respectively” in
the third line thereof.

(x) Article II of the Credit Agreement is hereby amended by inserting a new
Section 2.25 thereof that reads in its entirety as follows:

“SECTION 2.25. Incremental Term Loans. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, which may include any existing Lender;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or such lesser amount equal to the remaining Incremental Term Loan Amount),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall be not less than 10 days nor more than 60 days
after the date of such notice), and (iii) whether such Incremental Term Loan
Commitments are commitments to make additional Term Loans or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date, (ii) the
average life to maturity of the Other Term Loans shall be no shorter than the
average life to maturity of the Term Loans and (iii) if the initial yield on
such Other Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the margin above the Adjusted LIBO Rate on such Other Term Loans
and (y) if such Other Term Loans are initially made at a discount or the Lenders
making the same receive a fee directly or indirectly from Holdings, the Borrower
or any Subsidiary for doing so (the amount of such discount or fee, expressed as
a percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term Loans and (B) four) exceeds by more than 25 basis points (the
amount of such excess above 25 basis points being referred to herein as the
“Yield Differential”) the Applicable Percentage then in effect for Eurodollar
Term Loans, then the Applicable Percentage then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the

 

5



--------------------------------------------------------------------------------

Other Term Loans. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Term Loan Assumption Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.25 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, and (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received (with sufficient copies for each of the Incremental Term Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.02.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.”

(c) Amendment to Article III: Representations and Warranties. Section 3.13 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement (it being understood
and agreed that the use of proceeds of the Revolving Loans to finance any
Dividend permitted hereunder shall be considered a general corporate purpose of
the Borrower) and (b) use the proceeds of Incremental Term Loans only for the
purposes specified in the applicable Incremental Term Loan Assumption
Agreement.”

(d) Amendment to Article V: Affirmative Covenants.

(i) Section 5.04(c) of the Credit Agreement is hereby amended by (1) deleting
the word “or” in the eleventh line thereof and replacing such word with a comma
and (2) inserting the words “or payments of Dividends pursuant to
Section 6.06(g)” immediately following the words “investments pursuant to
Section 6.04(o)” appearing in the eleventh line thereof.

 

6



--------------------------------------------------------------------------------

(ii) Section 5.08 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement (it being understood and agreed that
the use of proceeds of the Revolving Loans to finance any Dividend permitted
hereunder shall be considered a general corporate purpose of the Borrower).”

(e) Amendments to Article VI: Negative Covenants.

(i) Section 6.06 of the Credit Agreement is hereby amended by (1) deleting the
word “and” immediately following the semicolon at the end of Section 6.06(d),
(2) deleting the period and inserting a semicolon in place thereof at the end of
Section 6.06(e) and (3) inserting new Sections 6.06(f) and 6.06(g) thereof,
which shall read in their entirety as follows:

“(f) so long as there will exist no Default or Event of Default (both before and
after giving effect to the payment thereof), Holdings may repurchase its common
Equity Interests through open market purchases or through privately negotiated
transactions in an aggregate amount not to exceed $50,000,000 (it being
understood and agreed that, without duplication, the Borrower may directly make
any purchases permitted by this clause (f) or may pay cash Dividends to Holdings
for the purpose of enabling Holdings to make any such purchase, and that any
such direct purchase or Dividend may be financed with the proceeds of the
Revolving Loans); and

(g) in addition to the Dividends permitted by paragraphs (a) through (f) above,
the Borrower may pay cash Dividends to Holdings and Holdings may use the
proceeds of such Dividends to pay cash Dividends to its equity holders, in an
amount not to exceed the Borrower’s Portion of Excess Cash Flow; provided that,
(i) there shall exist no Default or Event of Default (both before and after
giving effect to the payment of such Dividend) and (ii) at the time of the
proposed Dividend, the Leverage Ratio does not exceed 2.5 to 1.0 (calculated on
a pro forma basis to give effect to any borrowings made in connection therewith
in a manner consistent with the term “Pro Forma Basis”).”

SECTION 3. Other Agreements. Holdings, the Borrower and the Required Lenders
hereby agree that:

(a) no portion of any basket provided for in Section 6.05(a) of the Credit
Agreement shall be deemed utilized by the receipt of the Net Cash Proceeds from
the Designated Intellectual Property Transfers; and

(b) contemporaneously with the consummation of a Designated Intellectual
Property Transfer, the assets sold, licensed, sublicensed or otherwise
transferred in respect of such

 

7



--------------------------------------------------------------------------------

Designated Intellectual Property Transfer shall be deemed to have been
automatically released from the Liens created pursuant to the Security
Documents, and the Administrative Agent and the Collateral Agent are hereby
authorized to take any action deemed appropriate to effect the foregoing.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings and the Borrower represent and warrant to
each of the Lenders, the Administrative Agent and the Collateral Agent that,
after giving effect to this Amendment and the transactions contemplated hereby,
(a) this Amendment has been duly executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, (b) the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, and (c) no
Default or Event of Default has occurred and is continuing.

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
first written above on the date on which:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of (i) the
Borrower, (ii) Holdings, (iii) each Subsidiary Guarantor, (iv) the Required
Lenders and (v) the Requisite Term Lenders; and

(b) the Administrative Agent shall have received, for the account of each Lender
that executes and delivers a copy of this Amendment to the Administrative Agent
(or its counsel) at or prior to 5:00 p.m., New York City time, on March 7, 2007
(the “Signing Date”), an amendment fee in an amount equal to 0.075% of the sum
of such Lender’s Revolving Credit Commitment (whether used or unused) and the
principal amount of such Lender’s outstanding Term Loans, in each case as of the
Signing Date.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Collateral Agent or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement, as modified hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

8



--------------------------------------------------------------------------------

SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent.

SECTION 11. Reaffirmation of Guaranties and Security Documents. Each Subsidiary
Guarantor (and, to the extent applicable, the Borrower), by its signature below,
hereby (a) agrees that, notwithstanding the effectiveness of this Amendment, the
Guarantee and Collateral Agreement and each of the other Security Documents
continue to be in full force and effect and (b) affirms and confirms its
guaranty of all of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral to secure such Obligations, all as provided
in the Guarantee and Collateral Agreement and the other Security Documents as
originally executed, and acknowledges and agrees that such guaranty, pledge
and/or grant continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMI SEMICONDUCTOR, INC., By  

/s/ David A. Henry

Name:   David A. Henry Title:   Chief Financial Officer AMIS HOLDINGS, INC., By
 

/s/ David A. Henry

Name:   David A. Henry Title:   Chief Financial Officer

 

10



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), individually and as
Administrative Agent and Collateral Agent, By  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Vice President By  

/s/ Denise L. Alvarez

Name:   Denise L. Alvarez Title:   Associate

 

11



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 2,

CONSENT, WAIVER AND AGREEMENT

DATED AS OF MARCH 7, 2007, TO

THE AMI SEMICONDUCTOR, INC.

CREDIT AGREEMENT

DATED AS OF APRIL 1, 2005

Name of Lender: Credit Suisse, Cayman Islands Branch

 

By  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Managing Director By  

/s/ Denise Alvarez

Name:   Denise Alvarez Title:   Associate

 

Name of Lender: Eaton Vance Short Duration Diversified Income Fund By:  

/s/ Michael B. Botthof

  As Investment Advisor Name:   Michael B. Botthof Title:   Vice President Name
of Lender: Eaton Vance CDO X PLC By:  

/s/ Michael B. Botthof

  As Investment Advisor Name:   Michael B. Botthof Title:   Vice President Name
of Lender: MSIM Peconic Bay, Ltd. By:  

/s/ John Hayes

  Interim Collateral Manager Name:   John Hayes Title:   Executive Director Name
of Lender: Zions First National Bank By:  

/s/ Michael J. Poll

Name:   Michael J. Poll Title:   Director of Regional Credit Name of Lender:
Wells Fargo Bank, National Association By:  

/s/ Linda K. Armstrong

Name:   Linda K. Armstrong Title:   Vice President and Commercial Relationship
Manager Name of Lender: Van Kampen Senior Income Trust By:  

/s/ Darvin D. Pierce

Name:   Darvin D. Pierce Title:   Executive Director

 



--------------------------------------------------------------------------------

Name of Lender: US Bank National Association By:  

/s/ James W. Henken

Name:   James W. Henken Title:   Vice President Name of Lender: Union Bank of
California, N.A. By:  

/s/ James B. Goudy

Name:   James B. Goudy Title:   Vice President Name of Lender: Humboldt Woods
Segregated Portfolio By:  

/s/ Douglas L. Winchell

  As Collateral Manager Name:   Douglas L. Winchell Title:   Officer Name of
Lender: Stone Tower Credit Funding I Ltd. By:  

/s/ Michael W. Delpercio

  As Its Collateral Manager Name:   Michael W. Delpercio Title:   Authorized
Signatory Name of Lender: Stone Tower CLO VI Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender: Stone
Tower CLO V Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender: Stone
Tower CLO IV Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender: Stone
Tower CLO III Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender:
Granite Ventures IV Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender:
Granite Ventures III Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Name of Lender: Granite Ventures II Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender:
Cornerstone CLO Ltd. By:  

/s/ Michael W. Delpercio

Name:   Michael W. Delpercio Title:   Authorized Signatory Name of Lender: XL Re
Ltd. By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Name of Lender:
Stanfield Veyron CLO, Ltd By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Name of Lender:
Stanfield Vantage CLO, Ltd. By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Name of Lender:
Stanfield Bristol CLO, Ltd. By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Name of Lender: Eagle
Loan Trust By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner Name of Lender:
Yorkville CBNA Loan Funding LLC, for Itself or as agent for Yorkville CFPI Loan
Funding LLC By:  

/s/ Erich VanRavenswaay

Name:   Erich VanRavenswaay Title:   Assistant Vice President

Name of Lender: Putnam Variable Trust – PVT

Diversified Income Fund

By:  

/s/ Beth Mazor

Name:   Beth Mazor Title:   V.P. Name of Lender: Putnam Premier Income Trust By:
 

/s/ Beth Mazor

Name:   Beth Mazor Title:   V.P. Name of Lender: Putnam Floating Rate Income
Fund By:  

/s/ Beth Mazor

Name:   Beth Mazor Title:   V.P.

 



--------------------------------------------------------------------------------

Name of Lender: Putnam Diversified Income Trust By:  

/s/ Beth Mazor

Name:   Beth Mazor Title:   V.P. Name of Lender: Putnam Bank Loan Fund (Cayman)
Master Fund, a series of the Putnam Offshore Master Series Trust, By:  

/s/ Angela Patel

Name:   Angela Patel Title:   Vice President Name of Lender: North Fork Business
Capital Corporation By:  

/s/ Ron Walker

Name:   Ron Walker Title:   VP Name of Lender: Clydesdale CLO 2005, Ltd. By:  

/s/ Robert Hoffman

Name:   Robert Hoffman Title:   Vice President Nomura Corporate Research and
Asset Management Inc. As Investment Manager Name of Lender: Centaurus Loan Trust
By:  

/s/ Robert Hoffman

Name:   Robert Hoffman Title:   Vice President Nomura Corporate Research And
Asset Management Inc. As Investment Adviser Name of Lender: Mizuho Corporate
Bank, LTD. By:  

/s/ James Fayen

Name:   James Fayen Title:   Deputy General Manager Name of Lender: LightPoint
CLO V, Ltd. By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Director Name of Lender: Keybank National
Association By:  

/s/ Kim A. Richmond

Name:   Kim A. Richmond Title:   Assistant Vice President Name of Lender:
General Electric Capital Corporation By:  

/s/ Rebecca A. Ford

Name:   Rebecca A. Ford Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Name of Lender: Senior Debt Portfolio By: Boston Management and Research As
Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Grayson & Co.
By: Boston Management and Research As Investment Advisor By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
VT Floating-Rate Income Fund By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
Variable Leverage Fund Ltd. By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
Senior Income Trust By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
Senior Floating-Rate Trust By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
Limited Duration Income Fund By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President Name of Lender: Eaton Vance
Floating-Rate Income Trust By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President